304 F.2d 885
62-2 USTC  P 9665
UNITED STATES of America, Appellee,v.Antoine RINIERI, Defendant-Appellant.
No. 401, Docket 27685.
United States Court of Appeals Second Circuit.
Argued July 24, 1962.Decided July 31, 1962.

C. Joseph Hallinan, Jr., New York City, for defendant-appellant.
Joseph P. Hoey, U.S. Atty., Eastern District of New York, Brooklyn, N.Y.  (Joseph J. Marcheso, Asst. U.S. Atty., of counsel), for appellee.
Before SMITH, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
No ground for the relief sought appearing in the record made before Judge Mishler, the order appealed from is affirmed.